CALEDONIA MINING CORPORATION MARCH 29, 2012 Management’s Discussion and Analysis This discussion and analysis of the consolidated operating results and financial position of Caledonia Mining Corporation ("Caledonia”) is for the fiscal year ended December 31, 2011 (the “Year”), the quarter ended December 31, 2011 (“Q4” or the “Quarter”), and the period ending March 29, 2012. It should be read in conjunction with the Consolidated Financial Statements as at December 31, 2011 which are available from the System for Electronic Data Analysis and Retrieval at www.sedar.comor from Caledonia’s website at www.caledoniamining.com. The Consolidated Financial Statements and related notes have been prepared using accounting policies consistent with IFRS. A reconciliation of the previously disclosed comparative periods’ financial statements prepared in accordance with Canadian Generally Accepted Accounting Principles to IFRS is set out in Note 30 to these financial statements. Note that all currency references in this document are to Canadian Dollars, unless otherwise stated. Contents of the MD&A 1.
